Joseph F. Cunningham, et al., v. Matthew Feinberg, No. 27, September Term, 2014

Labor & Employment—Maryland Wage Payment and Collection Law—Lex Loci
Contractus

Wage claims arising from employment entered into in states other than Maryland are not
excluded, for that reason alone, from being litigated under the Maryland Wage Payment
and Collection Law (“MWPCL”), Labor & Employment, §§ 3-501 et. seq. The doctrine
of lex loci contractus is not implicated, in the absence of an express choice of law
selection in the contract, when the litigation of such claims does not involve the validity,
enforceability, interpretation, or construction of the employment contract. Even if lex
loci contractus applied to such claims of unpaid wages, it is likely that the MWPCL
represents Maryland’s strong public policy regarding employees’ wage claims and
therefore comes within a recognized exception to the lex loci contractus doctrine.
Circuit Court for Montgomery County
Case No. 8778 D
Argued: November 12, 2014
                                       IN THE COURT OF APPEALS OF
                                               MARYLAND

                                                         No. 27

                                              September Term, 2014


                                      JOSEPH F. CUNNINGHAM, ET AL.

                                                           v.

                                            MATTHEW FEINBERG



                                            Barbera, C.J.,
                                            Harrell,
                                            Battaglia,
                                            Greene,
                                            Adkins,
                                            McDonald,
                                            Watts,

                                                   JJ.


                                              Opinion by Harrell, J.
                                               Adkins, J., concurs.



                                      Filed: January 27, 2015
         In this relatively contentious dispute between a young lawyer associate and his

former law firm employer over a small amount of allegedly unpaid wages, a medium

amount of treble damages, and a large amount of attorney’s fees, we are called on to

consider the intersection between a fairly complex choice of law doctrine and a fairly

straightforward portion of Maryland’s Labor and Employment statute. We hold that

unpaid wage claims arising from employment entered into in states other than Maryland

are not excluded, for that reason alone, from being litigated under the Maryland Wage

Payment and Collection Law (“MWPCL”), Labor & Employment, §§ 3-501 et. seq. The

choice of law doctrine lex loci contractus is not implicated, in the absence of an express

choice of law selection in the contract, when such claims do not involve the validity,

enforceability, interpretation, or construction of the employment contract. We suggest

further that the MWPCL represents Maryland’s strong public policy. Final resolution of

the parties’ dispute must await, however, another day in court.

                I.     STATEMENT OF THE CASE, NUMEROUS ALLEGATIONS,
                                    AND ONE FACT

         Matthew Feinberg, Esq. (“Feinberg”), filed on 4 October 2012 a Complaint in the

District Court of Maryland, sitting in Montgomery County, against Cunningham &

Associates, P.L.C. (“C&A”), a Virginia-based law firm, and its principal, Joseph F.

Cunningham (“Cunningham”).1 Although the Complaint set out four counts, only one

survives here: Feinberg’s claimed violation by C&A and Cunningham of the Maryland

Wage Payment and Collection Law (“MWPCL”), Maryland Code (1999, 2008 Repl.

1
    C&A and Cunningham are referred to sometimes hereafter collectively as “Petitioners.”
Vol.), Labor & Employment, §§ 3-501 et. seq.,2 for which he seeks $1,974.20 in unpaid

wages, treble damages, attorney’s fees, and costs.3,4

         Feinberg was the only witness to testify at the 17 April 2013 trial in the District

Court. He told the Court of his application for an attorney position with C&A, the

interview process, and his initial understanding of the terms of his employment. Feinberg

suggested that he was hired by C&A to serve as a Maryland attorney, handle Maryland

cases, appear before Maryland courts, and advise Maryland clients. He recounted signing

a written agreement (“Agreement”) with Cunningham wherein his position was described

as that of an “independent contractor,” although he could not recall specifically where

geographically he signed the agreement. He spoke about his day-to-day practice, work

environment, and responsibilities, including Cunningham’s requirement that he spend the

vast majority of his time in C&A’s Virginia office. Feinberg testified that his work for

Petitioners included representing clients at trial and motions hearings, attending

depositions, meeting with clients, and gaining admission to the U.S. District Court, all in

Maryland.      As might be expected in a wage claim case, a substantial portion of

Feinberg’s testimony was devoted to the manner in which he was paid by C&A and


2
    Unless otherwise provided, all statutory references are to Maryland Code.
3
   The additional counts set out in his Complaint were for Fraud (Intentional
Misrepresentation), Quantum Meruit, and Unjust Enrichment, seeking collectively the
unpaid wages as well as reimbursement for taxes paid in the amount of $8,620.81, plus
interest.
4
  The District Court granted preliminarily Petitioners’ motion to dismiss, on the basis of
federal preemption, the claims for tax reimbursement.

                                              2
monies that he claimed were withheld improperly from his paychecks on various

occasions. The Agreement that Feinberg signed with Cunningham was produced. The

portions of the contract relevant potentially to the payment of wages are as follows:

                That in consideration of the mutual covenants and agreements
                hereinafter set forth, and for other good and valuable
                consideration, it is hereby mutually agreed . . . :

                ...

                5. Contractor invoices will be submitted bi-weekly.

                ...

                7. The Contractor will determine the amount of hourly time
                expended on work assigned to be undertaken.
                8. The Contractor’s earnings will depend solely on his/her
                own production.[5]

Feinberg also discussed several instances when he disputed with Cunningham particular

withholdings.

       At the close of Feinberg’s case-in-chief, Petitioners moved to dismiss the

remaining wage claims on two grounds: first, no claim could lie on an implied contract

theory, such as quantum meruit or unjust enrichment, as there was an express contract

between the parties; and, second, the parties’ contract was governed, under Maryland’s

choice of law principles, by Virginia’s law, and, as such, the MWPCL did not apply.6


5
 It remains a mystery why the Agreement provided no salary amount or arithmetical
means to calculate same.
6
  We understand Petitioners’ argument in support of their motion to dismiss to be that the
Agreement between the parties was a “Virginia” contract, and that, in light of choice of
law principles, the substantive law of Virginia should be applied. There being no private
                                                                     (Continued…)
                                              3
After hearing arguments from both sides, the District Court granted Petitioners’ motion.

Ruling from the bench, the judge found the following facts in support of his ruling:

                [T]he testimony in this case began by Mr. Feinberg
                describing his applying for this job, seeing this ad and
                applying with [C&A]. And he submitted his resume[;] he
                then goes to Virginia where he meets with [Cunningham].

                . . . They signed this contract. I think it’s a Virginia contract.

                . . . I understand Mr. Feinberg has an office in Bethesda. . . .
                And he was living in D.C. . . . [A]fter he left [C&A] he
                moved to Gaithersburg where he got a couple checks. And
                then he moved back to D.C.

The trial judge’s ruling turned on one fact: the employment contract was a “Virginia”

contract.    In his view, because the Agreement between Feinberg and C&A was an

employment contract entered in Virginia, and not in Maryland, the court held that the

MWPCL did not apply, and the contract was governed instead by Virginia law.

Furthermore, the District Court did not identify a strong public policy basis to apply the

MWPCL to Feinberg’s claims.7 Accordingly, the District Court did not find any facts in


(…continued)
right of action for unpaid wage claims under Virginia’s version of a wage claim statute,
Maryland courts may not entertain Feinberg’s unpaid wages claim. We do not
understand Petitioners’ motion to dismiss to challenge either the Maryland courts’
personal or fundamental jurisdiction in this matter.
7
    Specifically, the Court reasoned:

                I agree that for the Maryland statute there’s no public policy
                exception from the Maryland Labor and Employment statute
                that requires this to be here. . . .

                ...
                                                                           (Continued…)
                                                4
addition to the one that was—in its view—dispositive.8                The court noted that the

dismissal was without prejudice, in order to preserve any potential causes of action that

Feinberg may have in Virginia.

         Feinberg filed a Motion to Alter or Amend Judgment and/or for Reconsideration

regarding his MWPCL claim. He relied on Himes Associates, Ltd. v. Anderson, 178 Md.

App. 504, 943 A.2d 30 (2008), which he suggested was controlling appellate precedent.9

In that case, the plaintiff, employed by a Virginia company, worked primarily from a

Virginia office, but performed certain work in Maryland. Himes, 178 Md. App. at 513–

16, 943 A.2d at 35–36. The intermediate appellate court held that Anderson could bring

a suit in Maryland under the MWPCL. Himes, 178 Md. App. at 535, 943 A.2d at 48.

Feinberg argued that he was actually C&A’s employee, not an independent contractor,

and as such that he was entitled to the unpaid wages, treble damages, and attorney’s fees

and costs. His motion was denied.

         Feinberg appealed, on the record, to the Circuit Court for Montgomery County.

See Maryland Rule 7-102(b)(1).            The parties submitted on memoranda.         Feinberg


(…continued)
            . . . I don’t find in this case that this is a Maryland
            employment contract [but] find that this [is] a Virginia
            employment contract, [so] choice of law should be Virginia.
            I’ll adopt the argument of the defense. . . .
8
  The judge did not reach the merits of the matter or decide any further issues relevant to
the MWPCL claim, including whether Feinberg was an independent contractor or an
employee or whether there was a bona fide dispute over the withheld wages.
9
    It appears that the District Court was not directed to this case at trial.

                                                  5
reiterated his argument that Himes controlled, that the District Court erred in granting

Petitioners’ Motion to Dismiss Feinberg’s MWPCL claim, and further argued that the

evidence at trial indicated that there was a violation of the MWPCL. Petitioners, in their

written response, argued that the doctrine of lex loci contractus required that Feinberg’s

claims be resolved under Virginia law. Petitioners relied on several federal cases for the

proposition that the MWPCL did not reflect any fundamental public policy of Maryland

so as to supersede traditional conflict of laws principles. Petitioners argued, in the

alternative, that if the MWPCL claim was dismissed improperly below, the case should

be remanded for further fact-finding. Feinberg, in his reply, argued inter alia that lex loci

contractus did not apply to his wage claims.

       The Circuit Court reversed the dismissal of Feinberg’s MWPCL claim and

remanded the matter for further proceedings. That court did not disturb the District

Court’s factual finding that the employment contract was a “Virginia” contract, but

reasoned that Himes controlled, suggesting that Feinberg could recover under the

MWPCL. The Circuit Court declined to determine whether Feinberg was indeed an

employee of C&A or whether there was a bona fide dispute as to the wages claimed, but

instead left those issues to the District Court on remand.10



10
   At the end of its Order, the Circuit Court directed that the matter be remanded to the
District Court with instructions to enter a finding that the Defendant was subject to
liability under the MWPCL, and for further findings in accordance with the court’s
instructions. Based on the lengthy discussion in the body of the opinion, however, it
appears that the Circuit Court meant to leave that determination to the District Court,
after the trial court decided the remaining and dispositive factual questions.

                                               6
       We granted C&A’s and Cunningham’s Petition for Writ of Certiorari. 437 Md.
66, 85 A.3d 156 (2014). Petitioners posed the following two questions:

              1. Does application of the Md. choice of law principle of lex
                 loci contractus preclude a claim under the Md. Wage
                 Payment and Collection Law (MD. Code Ann. Lab. &
                 Empl. § 3-501 et seq. (“MWPCL”))?

              2. Does proper application of lex loci contractus preclude
                 respondent’s MWPCL claim?

       Petitioners urge us to address squarely the interface between the reach of the

MWPCL and the common law choice of law principle lex loci contractus. They argue

that choice of law principles require the parties’ dispute over unpaid wages be settled

under Virginia law in the appropriate forum, rather than under the MWPCL, because the

contract was a “Virginia” contract. In support of their argument, Petitioners marshal

several federal cases decided by the U.S. District Court for the District of Maryland and

the U.S. Court of Appeals for the Fourth Circuit to suggest that disputes in Maryland’s

courts over employment contracts entered into in other states should be resolved

according to the law of those other states, unless the other state’s law runs contrary to a

strong Maryland public policy. Specifically, Petitioners argue that Virginia’s relevant

statutory law is a substantive part of the parties’ contract, and therefore choice of law

principles are implicated. Petitioners further assert that the MWPCL does not represent a

strong public policy of Maryland, and that lex loci contractus should not be abandoned in

favor of a more “modern” approach.

       Feinberg reiterates the arguments made in the trial courts, and suggests further that

the Circuit Court declined correctly to apply lex loci contractus to the present litigation

                                             7
because that doctrine only applies to questions of validity or interpretation of a contract.

He argues also that, even if lex loci contractus does apply, the MWPCL represents a

strong public policy which should override the application of that doctrine to the case at

bar, and this Court should ignore selectively the doctrine in favor of a more modern

approach favoring his position.

       We hold that the matter before us does not implicate the choice of law doctrine of

lex loci contractus. In a nifty bit of considered dicta, even if lex loci contractus applied,

we think that it would not preclude a claim such as Respondent’s under the MWPCL, as

the MWPCL represents a strong public policy of Maryland.

                               II.    STANDARD OF REVIEW

       The rules of procedure governing appeals to a circuit court on the record made in

the District Court “are not as comprehensive as those governing appeals to the Court of

Special Appeals or to [the Court of Appeals], [but] we have said that the ordinary rules

governing the scope of appellate review in the latter courts are generally applicable to

appeals on the record in a circuit court.” Atlantic Mut. Ins. Co. v. Kenney, 323 Md. 116,

122, 591 A.2d 507, 509–10 (1991) (citing Ryan v. Thurston, 276 Md. 390, 391–93, 347
A.2d 834, 835–36 (1975)). For purposes of this appeal, the parties have treated the trial

court’s decision as an “[a]ction [t]ried [w]ithout a [j]ury” pursuant to Maryland Rule 8-

131. Under this rule, the appellate court must “review the case on both the law and the

evidence. It will not set aside the judgment of the trial court on the evidence unless

clearly erroneous, and will give due regard to the opportunity of the trial court to judge

the credibility of witnesses.” Md. Rule 8-131(c). Appellate courts “‘accept and [are]

                                             8
bound by findings of fact in the lower court unless they are clearly erroneous.’” State

Sec. Check Cashing, Inc. v. American General Financial Services (DE), 409 Md. 81, 110,

972 A.2d 882, 899 (2009) (quoting $3,417.46 U.S. Money v. Kinnamon, 326 Md. 141,

149, 604 A.2d 64, 67 (1992)). We review the trial court’s application of law to the facts

for legal error, a non-deferential standard. State Sec. Check Cashing, Inc., 409 Md. at

111, 972 A.2d at 899.      We review also without deference the trial court’s pure

conclusions of law. Id. Under this standard, the lower court’s interpretations of law

“enjoy no presumption of correctness on review: the appellate court must apply the law

as it understands it to be.” Rohrbaugh v. Estate of Stern, 305 Md. 443, 447 n.2, 505 A.2d
113, 115 n.2 (1986).

                                   III.   DISCUSSION

                         A. The Underlying Cause of Action:
                   The Maryland Wage Payment and Collection Law

      Maryland allows employees to recover wages withheld unlawfully from them by

their employers under two statutes: the Maryland Wage Payment and Collection Law

(“MWPCL”) and the Maryland Wage and Hour Law (“MWHL”).                   Peters v. Early

Healthcare Giver, Inc., 439 Md. 646, 652–53, 97 A.3d 621, 624–25 (2014). The MWHL

provides a minimum wage standard, id., and the MWPCL “sets certain standards for the

frequency and methods of compensation, permissible deductions from pay, and

notification of employees about the details of pay and changes in the amount or method

of payment.” Ocean City, Md., Chamber of Commerce, Inc. v. Barufaldi, 434 Md. 381,

385, 75 A.3d 952, 954 (2013). The MWPCL is a statutory cause of action, the purpose of


                                           9
which is “to provide a vehicle for employees to collect, and an incentive for employers to

pay, back wages.” Battaglia v. Clinical Perfusionists, Inc., 338 Md. 352, 364, 658 A.2d
680, 686 (1995); see Barufaldi, 434 Md. at 384, 75 A.3d at 954.

       We have had occasion to examine in detail the development of the MWPCL and

its fee-shifting provision. See Friolo v. Frankel, 373 Md. 501, 515–18, 819 A.2d 354,

362–64 (2003); Barufaldi, 434 Md. at 391–94, 75 A.3d at 958–59. We note here only a

few highlights of that history. The precursor to the MWPCL was enacted in 1966, but

did not provide originally for a direct private action against an employer for a violation of

its provisions. Marshall v. Safeway, Inc., 437 Md. 542, 559, 88 A.3d 735, 744–45

(2014). After the elimination of the unit within the office of the Commissioner of Labor

and Industry responsible for prosecuting such civil actions, the General Assembly added

a private right of action to “provide a meaningful remedy to the harm flowing from the

refusal of employers to pay wages lawfully due . . . .” Marshall, 437 Md. at 562, 88 A.3d

at 746; see Baltimore Harbor Charters, Ltd. v. Ayd, 365 Md. 366, 380–83, 780 A.2d 303,

311–13 (2001). The private cause of action was also designed to be “an incentive for

employers to pay[] back wages,” Medex v. McCabe, 372 Md. 28, 39, 811 A.2d 297, 304

(2002) (quotations omitted), and to “ensure that an employee will have the assistance of

competent counsel in pursuing what is likely to be a relatively small claim.” Barufaldi,
434 Md. at 393, 75 A.3d at 959.




                                             10
      Although the distinction has not been material heretofore in the reasoning in our

MWPCL cases,11 various federal courts have struggled to identify whether the private

cause of action under the MWPCL is a contract-based, tort-based, or statute-based cause

of action. Choice of law questions have been important for federal courts exercising their

supplemental jurisdiction over various state law claims and wielding choice of law

doctrines. See Yeibyo v. E-Park of DC, Inc., No. DKC 2007-1919, 2008 WL 182502, at

*4 (D. Md. Jan. 18, 2008).12 In Yeibyo, attempting to determine whether the MWPCL or

MWHL applied to the case, the hearing judge endeavored to follow our advice in Erie

Insurance Exchange v. Heffernan:

             Generally, in a conflict-of-laws situation, a court must
             determine at the outset the nature of the problem presented to
             it for solution, specifically, if it relates to torts, contracts,
             property, or some other field, or to a matter of substance or
             procedure.

Yeibyo, 2008 WL 182502, at *4–5 (quoting Erie Insurance Exchange v. Heffernan, 399
Md. 598, 615, 925 A.2d 636, 646 (2007)).         The Yeibyo court could not determine


11
   In Montrose Christian School Corp. v. Walsh, we noted that “actions for damages
based on the termination of employment relationships, including those regulated by
statutes, ordinarily sound in contract and not in tort.” 363 Md. 565, 582–83, 770 A.2d
111, 121 (2001). In that case and in the cases cited therein for that proposition, we did
not have cause to discuss either the MWHL or the MWPCL, but focused simply on
contract-based actions. But see Chappell v. Southern Maryland Hospital, Inc., 320 Md.
483, 578 A.2d 766 (1990) (holding that a tort claim for abusive discharge was precluded
by the existence of statutory federal and state remedies for discharge of an employee, but
not determining whether the MWHL sounded in contract or tort).
12
    We do not mention this case as a precedential or even persuasive authority, but to
illustrate (as it does so well) the manner in which various federal judges and courts have
wrestled with the nexus between conflict of laws principles and the MWPCL.

                                            11
conclusively if it should follow lex loci delicti (if the MWPCL claim sounded in tort) or

lex loci contractus (if the MWPCL claim sounded in contract) with regard to the

MWPCL claim, but supposed that MWPCL claims sounded likely in contract as

“employment relationships are paradigmatically contractual in nature.” Yeibyo, 2008 WL
182502, at *4; see Blanch v. Chubb & Son, Inc., No. CCB-12-1965, 2014 WL 3421534,

at *2 n.4 (D. Md. Jul. 10, 2014) (noting that MWPCL claims “must have a contractual

predicate”).13 The Yeibyo court concluded ultimately that Maryland courts would apply

likely the law of the District of Columbia in either circumstance based on the facts of the

case and the MWPCL claim was dismissed ultimately. Yeibyo, 2008 WL 182502, at *5–

6. A federal district court in New York also attempted in Arakelian v. Omnicare, Inc., to

determine whether MWPCL claims sound in contract or tort. 735 F. Supp. 2d 22, 37

(S.D.N.Y. 2010).          Reviewing Maryland and federal case law, the Arakelian court

observed that “[i]t is not entirely clear whether claims under Section 3–507.1(b) of the

[MWPCL] sound in contract or tort,” but concluded, similar to the Yeibyo court, that the

MWPCL would not apply under New York’s choice of law rules as the forum state.

Arakelian, 735 F. Supp. 2d at 38.

         The MWPCL makes available a cause of action to jilted employees. The causes of

action under the MWPCL, like those available under the Maryland’s Workers’

Compensation Act, are remedial in nature, in that both provide a remedy to employees

who are attempting to collect lost wages. See Johnson v. Mayor and City Council of


13
     See supra note 12.

                                             12
Baltimore, 430 Md. 368, 377, 61 A.3d 33, 38 (2013) (“‘[W]e recognize that the

[Workers’ Compensation] Act is a remedial statute.’” (citing Montgomery County v.

Deibler, 423 Md. 54, 61, 31 A.3d 191, 195 (2011))). 14 Although the cause of action

assumes the existence of some sort of underlying contract, it does not sound per se in

contract.   A MWPCL claim does not require necessarily analysis of the parties’

underlying contract, nor does an action under the MWPCL require that a breach of

contract action be pursued contemporaneously. Instead, a MWPCL action may be an

independent, stand-alone claim.

                  B.     The Proper Application of Lex Loci Contractus

       Maryland has recognized the common law doctrine of lex loci contractus since at

least 1807. See De Sobry v. De Laistre, 2 H. & J. 191, 191 (Md. 1807). This doctrine

requires that, when determining the construction, validity, enforceability, or interpretation


14
   As noted above, at the beginning of Johnson we observed that the Workers’
Compensation Act is remedial in nature. Johnson v. Mayor and City Council of
Baltimore, 430 Md. 368, 377, 61 A.3d 33, 38 (2013). In that matter, we were asked to
determine whether an amendment to the Worker’s Compensation Act providing for
certain benefits to dependents applied retrospectively or prospectively. Johnson, 430 Md.
at 373, 61 A.3d at 35. As a part of our analysis, we recognized that whether a statute
applied to future cases was determined by consideration of four basic principles: (1) the
presumption that statutes operate prospectively, (2) statutes governing procedure or
remedy will be applied to cases pending when the statute becomes effective, (3) statutes
are given retroactive effect if that is what the Legislature intended, and (4) despite
legislative intent, statutes will not be applied retroactively if doing so would impair
vested rights, deny due process, or violate the prohibition on ex post facto laws. Johnson,
430 Md. at 381–82, 61 A.3d at 40–41. In light of those questions, we considered whether
the particular amendment was a procedural or remedial change, or a substantive one,
Johnson, 430 Md. at 382, 61 A.3d at 41, and decided ultimately that it was a substantive
change to a remedial statute. Johnson, 430 Md. at 395, 61 A.3d at 48; see Johnson, 430
Md. at 392 n.16, 61 A.3d at 47 n.16.

                                             13
of a contract, we apply the law of the jurisdiction where the contract was made. Lewis v.

Waletzky, 422 Md. 647, 657 n.8, 31 A.3d 123, 129 n.8 (2011) (“When determining which

law controls the enforceability and construction of a contract, we apply lex loci

contractus.”); American Motorists Ins. Co. v. ARTRA Group, Inc., 338 Md. 560, 570, 659
A.2d 1295, 1300 (1995) (“[T]he construction and validity of a contract [must] be

determined by the law of the place of making of the contract.”); Ward v. Nationwide Mut.

Auto. Ins. Co., 328 Md. 240, 246–47, 614 A.2d 85, 88 (1992) (“[I]n deciding questions of

interpretation and enforceability of contract provisions, a Maryland court ordinarily

should apply the law of the jurisdiction where the contract was made. This choice of law

principle is referred to as lex loci contractus.”); Allstate Ins. Co. v. Hart, 327 Md. 526,

529, 611 A.2d 100, 101 (1992); Kramer v. Bally’s Park Place, Inc., 311 Md. 387, 390,

535 A.2d 466, 467 (1988); Bethlehem Steel Corp. v. G.C. Zarnas and Co., 304 Md. 183,

188, 498 A.2d 605, 607 (1985). If the contract contains a choice of law provision, we

apply generally the law of the specified jurisdiction. ARTRA Group, Inc., 338 Md. at

573, 659 A.2d at 1301.

       We have deployed the doctrine of lex loci contractus when interpreting many

kinds of contracts, but most frequently where insurance contracts were at issue. In

ARTRA Group, Inc., we turned to lex loci contractus when considering the validity and

interpretation of a pollution exclusion clause in an insurance contract. 338 Md. at 565–

66, 659 A.2d at 1297. In Ward, we relied on the doctrine to interpret a personal injury

protection benefits provision of an automobile insurance contract. 328 Md. at 242, 614

A.2d at 85. We have referred also to lex loci contractus when determining whether a

                                            14
California marriage contract was valid,15 Port v. Cowan, 426 Md. 435, 444–45, 44 A.3d
970, 975–76 (2012); see also Hanon v. State, 63 Md. 123, 128–29 (1885) (determining

validity of a marriage contract), and when interpreting the damages clause of a contract.

Traylor v. Grafton, 273 Md. 649, 651–59, 332 A.2d 651, 654–59 (1975). In each of the

cases in which we applied lex loci contractus, either the validity or enforceability of a

contract were challenged,16 or the interpretation or construction of some term or phrase

was disputed.17



15
  In that matter, we used the phrase lex loci celebrationis in applying the law of the place
where the marriage contract was formed. Port v. Cowan, 426 Md. 435, 444–45, 44 A.3d
970, 975–76 (2012). Lex loci celebrationis is thought of as a sub-set of the lex loci
contractus doctrine. Id.
16
   See, e.g., Jackson v. Pasadena Receivables, Inc., 398 Md. 611, 616, 921 A.2d 799, 802
(2007) (determining validity of an unsigned credit card agreement); Kramer v. Bally’s
Park Place, Inc., 311 Md. 387, 388, 535 A.2d 466, 466 (1988) (determining
enforceability of a gambling contract); Bethlehem Steel Corp. v. G.C. Zarnas & Co., 304
Md. 183, 188, 498 A.2d 605, 607 (1985) (determining validity of an indemnity provision
in a contract); Union Trust Co. v. Knabe, 122 Md. 584, 89 A. 1106 (1914) (noting a
question as to the validity of a guaranty); Latrobe v. Winans, 89 Md. 636, 43 A. 829
(1899) (determining validity of a contract provision allowing for the accrual of interest);
Stewart v. Garrett, 65 Md. 289, 4 A. 399 (1886) (determining validity of a contract for
gambling transactions); Baker v. Wainwright, 36 Md. 336, 339 (1886) (noting validity of
a contract in consideration of statute of frauds defense); Lyons v. Orange, A. & M.R. Co.,
32 Md. 18, 24 (1870) (determining validity of a contract in consideration of statute of
frauds); Baltimore & O.R. Co. v. Glenn, 28 Md. 287, 321 (1868) (determining validity of
deed of trust); Smith v. McAtee, 27 Md. 420, 429–30 (1867) (determining validity of a
devise conferring real property benefit); Harrison v. State to Use of Harrison, 22 Md.
468, 472, 479 (1864) (determining validity of marriage contract); N. Cent. Co. v. Scholl,
16 Md. 331, 342–43 (1860) (determining validity and interpretation of an agency contract
between two railway companies involved in a slave’s escape); Wilson v. Carson, 12 Md.
54, 54, 70 (1858) (determining validity of deed for transfer of personal property); Green
v. Trieber, 3 Md. 11, 27–35 (1852) (discussing validity of deed of mortgage); Dakin v.
Pomeroy, 9 Gill 1, 6 (Md. 1850) (determining validity of assignment to assert cause of
                                                                      (Continued…)
                                            15
       Lex loci contractus is not implicated in all contract-related disputes. In Erie

Insurance Exchange, where an uninsured/underinsured motorist coverage provision was

at issue, we applied lex loci delicti, rather than lex loci contractus, because the contract

referred to substantive tort law by its terms.18 399 Md. at 619–20, 925 A.2d at 648. In

Barber v. Eastern Karting Co., the Court of Special Appeals recognized that lex loci

contractus should be used to determine the meaning and enforceability of a contract,

while lex loci delicti should be used in determining substantive tort law principles. 108
Md. App. 659, 672, 673 A.2d 744, 751 (1996).

       In the present case, the Agreement between the parties contains no choice of law

provision. As the parties did not determine for themselves a jurisdiction’s law to apply,


(…continued)
action); McCall v. Hinkley, 4 Gill 128, 135, 146 (Md. 1846) (determining validity of
assignment to creditors).
17
   See, e.g., Allstate Ins. Co. v. Hart, 327 Md. 526, 529–30, 611 A.2d 100, 100–01 (1992)
(interpreting a policy exclusion in an insurance contract); Kronovet v. Lipchin, 288 Md.
30, 42, 415 A.2d 1096, 1103 (1980) (interpreting a contract to determine whether a
contract interest rate was usurious); Grain Dealers Mut. Ins. Co. v. Van Buskirk, 241 Md.
58, 66, 215 A.2d 467, 471 (1965) (determining the proper construction and interpretation
of an insurance policy exclusion); Eastwood v. Kennedy, 44 Md. 563, 567 (1876)
(interpreting whether a contract’s interest rate was usurious); Cornish v. Willson, 6 Gill.
299, 340 (Md. 1848) (interpreting and constructing a will instructing an executor to free
slaves after the payment of debts); Trasher v. Everhart, 3 G. & J. 234, 234–36 (Md.
1831) (interpreting a contract to determine if the document was a “single bill” or a
“promissory note” for the purposes of debt collection).
18
   The meaning of the contractual phrase “entitled to recover” was in dispute. We
decided that this dispute was not one of interpretation, but rather, that the phrase
“references tort law, [and] the substantive tort law of where the accident occurred applies,
generally, to the issues of fault and damages.” Erie Ins. Exchange v. Heffernan, 399 Md.
598, 620, 925 A.2d 636, 649 (2007).

                                            16
should there be a dispute over the validity and enforceability of the contract, we would

apply Virginia law as determined by lex loci contractus. Similarly, if there was a dispute

over the construction or interpretation of one of the express terms or provisions of the

contract, we would apply Virginia law under lex loci contractus. In this case, however,

neither party disputes the validity or enforceability of the contract. The contract contains

no express terms regarding what Feinberg was to be paid, or for which services. The

contract is silent largely as to the recovery of unpaid wages, providing only that

“Contractor invoices will be submitted bi-weekly,” “[t]he Contractor will determine the

amount of hourly time expended on work assigned to be undertaken,” and “[t]he

Contractor’s earnings will depend solely on his/her own production.” There is nothing in

the Agreement relevant expressly to the payment of wages to interpret or enforce. The

Agreement does not even contain Feinberg’s hourly rate. No party has asked us to

interpret or construct an express term of the Agreement.          The doctrine of lex loci

contractus, accordingly, does not apply to Feinberg’s unpaid wages claim.

       Petitioners suggest that there are certain implied terms added to the parties’

contract that implicate lex loci contractus.      Petitioners note that, when constructing

contracts, relevant statutory requirements and standards are as much a part of a Virginia

contract as if incorporated expressly by reference therein. They cite Virginia and federal

cases in support of this assertion.19 Specifically, they draw our attention to a case from


19
  Maryland has a similar doctrine of construction. “[P]arties to a contract are deemed to
have contracted with knowledge of existing law and that ‘the laws which subsist at the
time and place of the making of a contract . . . enter into and form a part of it, as if they
                                                                      (Continued…)
                                             17
the United States Court of Appeals for the Fourth Circuit citing a case of the Virginia

Supreme Court, both of which suggest that, when constructing insurance contracts, a

relevant “‘statutory provision is as much a part of the policy as if incorporated therein.’”

A&E Supply Co. v. Nationwide Mutual Fire Insurance Co., 798 F.2d 669, 677 (4th Cir.

1986) (citing State Farm Mut. Auto. Ins. Co. v. Duncan, 203 Va. 440, 443, 125 S.E.2d
154, 157 (1962)); see also Dooley v. Hartford Acc. & Indem. Co., 892 F. Supp. 2d 762,

764 (D.W. Va. 2012); Buchanan v. Doe, 246 Va. 67, 72, 431 S.E.2d 289, 292 (1993)

(“Although not expressed in a written contract, a statutory requirement affecting the

performance of the contract becomes a part of its terms just as if it had been incorporated

therein.”). Petitioners have not provided us with any cases in which Virginia courts treat

relevant statutory provisions as implied terms in contracts other than insurance contracts,

although it appears, based on our research of Virginia case law, that other types of

contracts are deemed to incorporate existing laws implicitly.                See Smith v.

Commonwealth, 286 Va. 52, 58, 743 S.E.2d 146, 150 (2013) (noting, in a case involving

a plea agreement, that “contracts are deemed to implicitly incorporate the existing law,”

but are still subject to the state’s regulatory police power); Wright v. Commonwealth, 49
Va. App. 58, 62, 636 S.E.2d 489, 491 (2006) (noting, in another case involving a plea

agreement, “[it is a] basic rule of contract law that the law in force on the date a contract

is formed determines the rights of its parties.” (internal quotations omitted)); Smith v.

(…continued)
were expressly referred to or incorporated in its terms.’” Post v. Bregman, 349 Md. 142,
156, 707 A.2d 806, 813 (1998) (quoting Wilmington Trust Co. v. Clark, 289 Md. 313,
320, 424 A.2d 744, 749 (1981)).

                                             18
Smith, 41 Va. App. 742, 751, 589 S.E.2d 439, 443 (2003) (noting, in a case involving a

spousal support agreement, that the “law effective when the contract is made is as much a

part of the contract as if incorporated therein” (quoting Paul v. Paul, 214 Va. 651, 653,

203 S.E.2d 123, 125 (1974))); Haughton v. Lankford, 189 Va. 183, 190, 52 S.E.2d 111,

114 (1949) (determining that contracts for the sale of oysters “must be considered as

containing an implied condition that it is subject to the exercise of the State’s regulatory

police power”).

       Petitioners highlight, in this regard, a portion of the Labor and Employment title of

the Virginia Code, which addresses the time and medium of payment of wages, the

withholding of wages, and the proceedings to enforce compliance, among other topics.

Va. Code Ann. § 40.1-29 (West 2009). The relevant portions of that statute are as

follows:

              A. 1.  All employers operating a business shall establish
                     regular pay periods and rates of pay for employees
                     except executive personnel. All such employers
                     shall pay salaried employees at least once each
                     month and employees paid on an hourly rate at least
                     once every two weeks or twice in each month . . . .
                     Upon termination of employment an employee shall
                     be paid all wages or salaries due him for work
                     performed prior thereto; such payment shall be made
                     on or before the date on which he would have been
                     paid for such work had his employment not been
                     terminated.
                  2. Any such employer who knowingly fails to make
                     payment of wages in accordance with this section
                     shall be subject to a civil penalty not to exceed
                     $1,000 for each violation. . . .

                      *                          *                    *


                                            19
             C. No employer shall withhold any part of the wages or
                salaries of any employee except for payroll, wage or
                withholding taxes or in accordance with law, without the
                written and signed authorization of the employee. An
                employer, upon request of his employee, shall furnish the
                latter a written statement of the gross wages earned by
                the employee during any pay period and the amount and
                purpose of any deductions therefrom.
             D. No employer shall require any employee, except
                executive personnel, to sign any contract or agreement
                which provides for the forfeiture of the employee's wages
                for time worked as a condition of employment or the
                continuance therein, except as otherwise provided by law.
             E. An employer who willfully and with intent to defraud
                fails or refuses to pay wages in accordance with this
                section is guilty of a Class 1 misdemeanor if the value of
                the wages earned and not paid by the employer is less
                than $10,000 and is guilty of a Class 6 felony if the value
                of the wages earned and not paid is $10,000 or more or,
                regardless of the value of the wages earned and not paid,
                if the conviction is a second or subsequent conviction
                under this section. . . .

                    *                          *                    *

             G. In addition to being subject to any other penalty provided
                by the provisions of this section, any employer who fails
                to make payment of wages in accordance with subsection
                A shall be liable for the payment of all wages due, plus
                interest at an annual rate of eight percent accruing from
                the date the wages were due.
             H. Civil penalties owed under this section shall be paid to
                the Commissioner for deposit into the general fund of the
                State Treasurer. . . .

Petitioners argue that the foregoing statutory provisions should be considered part and

parcel of the parties’ Agreement as implied terms. The Agreement, in the Petitioners’

view, thereby provides an administrative remedy in cases of withheld wages, but no

private cause of action (other than a breach of contract claim). Construed as such, the


                                          20
dispute between the parties is one of construction of a contract’s terms, and thus lex loci

contractus determines that the law of Virginia should apply, to the exclusion of the

MWPCL.

       We are not persuaded by this argument. Rather, we agree with Feinberg that such

an understanding of lex loci contractus would be an impermissibly broad application of

the doctrine. We are unaware of a case in which we used lex loci contractus to import

another forum’s statute into a foreign contract as an implied term and then interpret the

contract in light of that implied term to the exclusion of our laws and remedies. Instead,

the doctrine of lex loci contractus should be understood properly to apply only to the

express terms of a contract, not implied ones.

       Moreover, Petitioners’ argument, that we look to Virginia’s law in determining

whether wages were withheld improperly and, if so, the proper remedy, would lead

nonetheless to an outcome unfavorable to Petitioners: the assertedly implied term of

§ 40.1-29 is essentially one of remedies, but under the choice of law principle lex fori, we

look to the law of the forum in determining the remedy available to a plaintiff in a

contract-related action, not lex loci contractus. Eastwood v. Kennedy, 44 Md. 563, 567–

68 (1876); see Mike Smith Pontiac, GMC, Inc. v. Mercedes-Benz of North America, Inc.,

356 Md. 542, 741 A.2d 462 (1999) (applying the rate of post-judgment interest of the lex

fori (Maryland) instead of that of the judgment-rendering state); see also Traylor v.

Grafton, 273 Md. 649, 668–69, 332 A.2d 651, 664 (1975) (noting that the answer to the

question of whether the subject clause should be construed to provide for the payment of

liquidated damages was the same under both the lex fori and the lex loci contractus).

                                            21
Thus even though the Agreement between the parties is a “Virginia” contract, if we

embraced Petitioners’ choice of law argument, the remedies available to Feinberg are

determined by the law of Maryland as the lex fori.

      In Himes, 178 Md. App. 504, 943 A.2d 30, the Court of Special Appeals

considered a very similar factual situation to the present case, holding that Virginia

employers could be subject to liability under the MWPCL in certain circumstances. The

employee in Himes brought in Maryland courts a breach of contract claim and a MWPCL

claim seeking to recover contractually-provided severance pay. Himes, 178 Md. App. at

512–13, 943 A.2d at 34–35. The employee, who lived in Maryland, worked for a

Virginia employer and spent most of his work time in that state. Himes, 178 Md. App. at

513–15, 943 A.2d at 35–36. Anderson, the employee, was tasked with overseeing the

construction of a building in Virginia, but, as a part of those responsibilities, he was

required to present a proposal in Baltimore and attend meetings twice a month in

Baltimore. Id. On two other occasions, the employee was asked to visit a work site in

Gaithersburg and work on a project in Aberdeen in Maryland. Himes, 178 Md. App. at

515–16, 943 A.2d at 36–37. Himes, the employer, argued that the MWPCL extended

liability only to Maryland employers, and, being a Virginia company, it was not liable to

Anderson. Himes, 178 Md. App. at 532–33, 943 A.2d at 46. In riposte, the employee

argued for a more expansive understanding of the term “employer.” Himes, 178 Md.

App. at 534, 943 A.2d at 47.

      The intermediate appellate court agreed with the employee. After noting that the

scope of the term “employer” in the MWPCL depended on the meaning of the related

                                           22
phrase “employs an individual in the State,” § 3-501(b), the court turned to the definition

of “employs.” Himes, 178 Md. App. at 535, 943 A.2d at 48. As defined in § 3-101, the

term “employ” specifically includes “(i) allowing an individual to work; and

(ii) instructing an individual to be present at a work site.” The Court of Special Appeals

concluded that “[t]he plain language of LE section 3-101 covers the situation in which a

company outside of Maryland directs its employee to go to a work site in Maryland.”

Himes, 178 Md. App. at 535, 943 A.2d at 48. Because the employee attended meetings

twice a month in Baltimore, the intermediate appellate court concluded that the Virginia

employer must confront the employee’s MWPCL claims.20 Id.


20
   Petitioners suggest that the facts in Himes are distinguishable clearly from the case at
bar, noting that (1) the employee in Himes was a Maryland resident (it appears that
Feinberg lived in the District of Columbia while employed by C&A, although he lived in
Maryland for a short time immediately after his employment ended), (2) the contract
between the parties had been sent to the employee’s home in Maryland for acceptance
(Feinberg and C&A executed likely the Agreement in Virginia), (3) the employee’s
primary job required him to spend substantial time each month on a regular basis in
Maryland (Feinberg, although responsible for handling Maryland matters for C&A’s
clients, was obliged to operate from C&A’s Virginia offices the majority of the time), and
(4) the disputed pay was connected substantially to his employment activities in
Maryland (the Agreement in the present case was obscure in this regard). Regarding
Petitioners’ last point, the disputed pay in Himes did not seem to be connected
substantially to the employee’s activities in Maryland, but instead was a severance
package.
        The Court of Special Appeals in Himes gave no weight to the residency of the
employee nor where the contract had been signed. 178 Md. App. 504, 532–36, 943 A.2d
30, 46–49 (2008). Indeed, the opinion does not note where the employee signed the
written employment agreement, but does say that a draft was sent to the employee at his
home in Annapolis and that he executed it shortly after receiving it. Himes, 178 Md. at
513, 943 A.2d at 35. Those two facts were relevant only to questions of the Maryland
court’s personal jurisdiction over the parties. Himes, 178 Md. App. at 524–32, 943 A.2d
at 41–46. As to the question of work time spent by Anderson in Maryland, the Court of
Special Appeals did not highlight other points of connection that the employee had with
                                                                      (Continued…)
                                            23
       The Court of Special Appeals did not consider explicitly in Himes lex loci

contractus, lex fori, or any other choice of law doctrines. Nonetheless, general conflict of

laws issues were raised. The employer alluded to the Maryland Department of Labor,

Licensing, and Regulation’s [DLLR]’s pamphlet entitled “Maryland Guide to Wage

Payment and Employment Standards” in suggesting certain jurisdictional limits on the

MWPCL. Himes, 178 Md. App. at 533, 943 A.2d at 47. The version of the pamphlet

contained the following note:

              *Note on Jurisdiction.
              Claims for unpaid wages must be brought in the state in
              which the work was performed. If work was performed in
              more than one state, claims may generally be filed in the state
              in which the employer maintains its business office—that is,
              the office where the employee reports to or was hired out
              of.[21]

Id. Based on the language of the pamphlet and Himes’s reading of the term “employer,”

the employer argued that suit should have been filed in Virginia under § 40.1-29 instead


(…continued)
Maryland, including the projects that he worked on in Gaithersburg and Aberdeen. The
intermediate appellate court thought apparently that the Baltimore meetings alone were
enough to warrant liability under the MWPCL. See Himes, 178 Md. App. at 535, 943
A.2d at 48 (“Anderson had to attend meetings twice a month at Lockheed Martin’s
Baltimore office, in the State of Maryland. On that evidence alone, Himes was an
‘employer’ under the MWPCL, and therefore was subject to liability for violating it.”).
Finally, the parties disputed the severance package due the employee under the
employment contract, which did not appear to be connected specifically to the
employee’s Maryland work, as opposed to work performed in Virginia or other states.
Himes, 178 Md. App. at 513, 943 A.2d at 35.
21
   A pamphlet by the same name and containing the same information is available
currently on the DLLR’s website. Maryland Department of Labor, Licensing and
Regulation, http://www.dllr.state.md.us/labor/wagepay/ (last visited Jan. 23, 2014).

                                            24
of in Maryland under the MWPCL. Id. The intermediate appellate court responded to

that argument:

             The DLLR’s “Note on Jurisdiction,” stating that when work
             has been performed in more than one state “claims may
             generally be filed in the state in which the employer
             maintains its business office[,]” cannot alter the plain
             meaning of the language of the controlling statute or its
             application to the evidence in this case. When statutory
             language is unambiguous, we will not defer to an agency’s
             differing interpretation of it. Moreover, the wording of the
             “Note on Jurisdiction” is not mandatory and does not wholly
             support [the employer’s] position. The note states only that,
             when an individual has performed work in more than one
             state, his claim for unpaid wages “may generally be filed in
             the state where the employer maintains its business office.”
             (Emphasis added). It does not require that such a claim be
             filed in the state where the employer keeps a business office.
             Thus, even under the DLLR’s interpretation of the MWPCL,
             [the employee] was not prohibited from filing his claim for
             unpaid wages in Maryland.[22]

Himes, 178 Md. App. at 535–36, 943 A.2d at 48 (emphasis in original) (citations

omitted). The Court of Special Appeals affirmed ultimately the trial court’s award to the

employee of treble damages, attorney’s fees, and costs. Himes, 178 Md. App. at 543, 943

A.2d at 52–53. The employer petitioned for a writ of certiorari, which we denied. Himes

v. Anderson, 405 Md. 291, 950 A.2d 829 (2008).

      Based on our analysis of the doctrine of lex loci contractus, we come to a

conclusion shared by the Court of Special Appeals: employees working for employers

located in Virginia are not limited to the remedies available under Virginia’s wage


22
   The intermediate appellate court also noted, in a footnote, that the pamphlet declares
that it “should not be cited as legal authority.”

                                           25
payment laws, but may, in certain circumstances, be answerable to claims under the

MWPCL in Maryland courts.23

                      C.      The “Strong Public Policy” Exception
                                  to Lex Loci Contractus

       Given our holding, we need not engage with Feinberg’s fallback argument that the

MWPCL falls within the public policy exception to the applicability of lex loci

contractus. Nonetheless, we are moved to comment (at some length) on his contention

because of how federal courts have examined and reached conclusions regarding this

quintessentially state law question. Even if we were prepared to hold that lex loci

contractus applied to this dispute in the manner in which Petitioners would have us apply

the doctrine, we would be inclined not to foreclose the possibility of Feinberg recovering

under the MWPCL in Maryland’s courts for public policy reasons.

       We have long recognized an exception to the application of lex loci contractus: we

refuse to apply the doctrine when doing so would be “contrary to a strong public policy

of this State.” ARTRA Group, Inc., 338 Md. at 573, 659 A.2d at 1301; see Laboratory


23
   We were asked to abandon the doctrine of lex loci contractus in American Motorists
Ins. Co. v. ARTRA Group, Inc., 338 Md. 560, 659 A.2d 1295 (1995), but we declined to
do so then, and we see no need in the present case to abandon it now. In that case, we
recognized that lex loci contractus has suffered a “significant modern erosion,” and that,
in the proper case, we might “have to reevaluate what the best choice-of-law rules ought
to be to achieve simplicity, predictability, and uniformity.” ARTRA Group, Inc., 338 Md.
at 581, 659 A.2d at 1305. This is not the proper case. We are satisfied currently with the
level of simplicity, predictability, and uniformity provided by the doctrine.
        More recently, in Erie Insurance Exchange, we were asked to abandon lex loci
contractus’ cousin, lex loci delicti, which requires essentially that we apply the law of the
state in which a tort occurred, with some exceptions. 399 Md. at 624, 925 A.2d at 651.
We declined to do so. Erie Ins. Exchange, 399 Md. at 625, 925 A.2d at 651.

                                             26
Corp. of America v. Hood, 395 Md. 608, 621, 911 A.2d 841, 848 (2006) (“We have just

as consistently held, however, that the lex loci contractus principle is not inflexible and

that it ‘does not apply to a contract provision which is against Maryland public policy.’”

(citing Bethlehem Steel, 304 Md. at 188, 498 A.2d at 608)). As long ago as 1831 our

predecessors determined that “[i]t is a universal principle, governing the tribunals of all

civilized nations, that the lex loci contractus controls the nature, construction, and

validity of the contract. The exceptions are, where it would be dangerous, against public

policy, or of immoral tendency, to enforce that construction here.” Trasher v. Everhart, 3
G. & J. 234, 234 (1831).

       In order for Maryland’s public policy to override the doctrine, it “must be very

strong and not merely a situation in which Maryland law is different from the law of

another jurisdiction.” Hart, 327 Md. at 530, 611 A.2d at 102 (citing Kramer, 311 Md. at

390, 535 A.2d at 467); see Ward, 328 Md. at 247, 614 A.2d at 88 (“The rule of lex loci

contractus is subject to a limited exception where a contractual provision or the foreign

law is contrary to a very strong Maryland public policy.”); Jacobs v. Adams, 66 Md. App.
779, 793, 505 A.2d 930, 937 (1986) (“We must caution that ‘public policy’ is not a term

to be bandied about lightly in every conflict of laws case. One should be well convinced

of the weight of a supposed policy before advancing it against bedrock legal principles.”).

The requirement of showing that the public policy is sufficiently strong has been

described as a “heavy burden” on the party that urges rejection of the application of the

otherwise applicable foreign law. Hart, 327 Md. at 530, 611 A.2d at 102 (quotations

omitted).

                                            27
       In Bethlehem Steel, we considered whether a provision of a construction contract

executed in Pennsylvania was unenforceable in Maryland’s courts as contrary to

Maryland public policy.      304 Md. 183, 498 A.2d 605.          The contract between the

antagonists provided that the contractor would hold the steel plant owner harmless from

any injuries suffered by the contractor or any subcontractors. Bethlehem Steel, 304 Md.

at 185–86, 498 A.2d at 606. After an employee was electrocuted at the plant, the injured

employee filed suit against the steel plant owner in Maryland. The plant owner filed a

declaratory judgment action against Zarnas & Co., a painting company, seeking to

enforce the indemnity provision. Bethlehem Steel, 304 Md. at 186, 498 A.2d at 606. The

Maryland Code, in § 5-305 of the Courts and Judicial Proceedings Article, Md. Code

Ann., Cts. & Jud. Proc. (1974, 1984 Repl. Vol.),24 addressed clauses in construction

contracts providing for indemnity against the results of one party’s sole negligence. The

statute “unequivocally told the Maryland judiciary that such a clause ‘is void and

unenforceable’ . . . [and] in the same sentence of the statute, the General Assembly

expressly stated that such an indemnity provision ‘is against public policy.’” Bethlehem

Steel, 304 Md. at 190, 498 A.2d at 608 (citations omitted). We held there that the

Legislature’s “explicit determination of public policy is sufficient . . . to override the lex

loci contractus principle.” Bethlehem Steel, 304 Md. at 190, 498 A.2d at 608.

       In National Glass, Inc. v. J.C. Penney Properties, Inc., a subcontractor sought,

after a contractual breach, to establish a mechanics’ lien for work and materials furnished

24
  This statute has been relocated since to Maryland Code (1974, 2013 Repl. Vol.), Cts. &
Jud. Proc. § 5-401.

                                             28
at a Maryland construction site. 336 Md. 606, 608, 650 A.2d 246, 247 (1994). The

contract contained a choice of law provision opting for Pennsylvania law and also waived

the right to a mechanics’ lien, which clause was permitted under the law of that state. Id.

We noted first that Maryland’s “strong public policy” exception analysis was the same in

lex loci contractus cases where the parties included choice of law clauses in their

contract. National Glass, 336 Md. at 613 n.4, 650 A.2d at 250 n.4. We turned to the

language of the specific statute to determine whether our anti-waiver provision evidenced

strong public policy, and held that it did. National Glass, 336 Md. at 614–15, 650 A.2d

at 250. The mechanic’s lien law, as it existed at the time in § 9-113 of the Real Property

Article, contained a provision that stated specifically that contractual provisions made in

violation of the statute were “void as against public policy of this State.” 25 National

Glass, 336 Md. at 613–15, 650 A.2d at 250 (citing Maryland Code (1974, 1988 Repl.

Vol.), Real Property Art., §§ 9-101 et seq.). Such explicit language “provides clear

legislative indication that any provision attempting to waive the right to a mechanic’s lien

is void” and constituted “fundamental [public] policy of Maryland.” National Glass, 336
Md. at 614–15, 650 A.2d at 250.



25
    The statute was amended subsequent to the work being performed, but prior to the
filing of the subcontractor’s suit. Previously, the statute read, “[a]ny waiver provision of
a contract made in violation of this section is void,” National Glass, 336 Md. at 614, 650
A.2d at 250, but was amended to state: “[a]ny provision of a contract made in violation of
this section is void as against the public policy of this State.” Id. We noted that the
amendment was “not a substantive change, but merely a clarification” as to why a
contract provision waiving the right to claim a mechanic’s lien is void and unenforceable.
National Glass, 336 Md. at 614–15, 650 A.2d at 250.

                                            29
       The same strong public policy analysis occurs in discussions of lex loci delicti. In

Erie Insurance Exchange, the United States Court of Appeals for the Fourth Circuit

certified two questions of law to us arising from a breach of contract action in which two

insured individuals sought damages against their uninsured/underinsured motorist

insurer. Erie Insurance Exchange, 399 Md. at 603–04, 925 A.2d at 639. The Erie Court

was asked to determine whether a statutory non-economic damages “cap” represented

strong public policy of Maryland. Id. We determined that Maryland’s public policy

reflected in the non-economic damages “cap” was not so strong as to override lex loci

delicti. Erie Insurance Exchange, 399 Md. at 628, 925 A.2d at 653. Because the

Maryland General Assembly had not addressed specifically the issue of the applicability

of the non-economic damages “cap” to claims for uninsured/underinsured motorist

damages, and had not given “an unequivocal directive to the Maryland judiciary to apply

the cap in these cases,” we determined that lex loci delicti applied and that Maryland’s

public policy as reflected in the statutory “cap” was not “sufficiently strong to warrant

overriding the rule of lex loci delicti.” Erie Insurance Exchange, 399 Md. at 633–34, 925

A.2d at 657; see Black v. Leatherwood Motor Coach Corp., 92 Md. App. 27, 43, 606
A.2d 295, 302–03 (1992) (holding that the existence of a “cap” on non-economic

damages was not of sufficient importance to override the principle of lex loci delicti).

       Anti-waiver provisions and explicit legislative language are not required always in

order to reach a conclusion that a Maryland Code provision represents strong public

policy. On occasion, we have given some weight to evolving public policy. In Hood, the

United States District Court for the District of Maryland certified three questions of law

                                             30
to us, arising from a wrongful birth action by two Maryland residents against two North

Carolina corporations. Hood, 395 Md. at 610, 911 A.2d at 842. Maryland recognized

wrongful birth actions, but North Carolina did not. Hood, 395 Md. at 611, 911 A.2d at

842–43. The District Court needed to know ultimately whether to apply the substantive

law of Maryland or of North Carolina. Id. We extrapolated from a Maryland statutory

prohibition on interfering with a woman’s right to terminate her pregnancy that another

state’s failure to recognize wrongful birth actions was contrary to the strong public policy

of Maryland. Hood, 395 Md. at 624–25, 911 A.2d at 850–51. The court determined that

the right to seek damages in a wrongful birth action represented “clear, strong, and

important Maryland public policy,” as represented in Maryland Code § 20-209(b) of the

Heath General Article, which precluded the State from “interfering with the decision of a

woman to terminate her pregnancy at any time . . . if the fetus is affected by genetic

defect or serious deformity or abnormality.” Id.

       In Kramer v. Bally’s Park Place, Inc., we considered whether a New Jersey

gambling contract violated Maryland public policy such that a Maryland court should

refuse to apply New Jersey law. 311 Md. 387, 535 A.2d 466. The petitioner wrote a

check for $5,000, payable to Bally’s Park Place, as payment of a gambling debt, but

argued before us that gambling debts were not recognized as legal or valid in Maryland.

Kramer, 311 Md. at 388–89, 535 A.2d at 466–67. The development and advance of

gambling laws were in a state of flux, as some forms of gambling were becoming

legalized and, accordingly, we determined that prohibitions on gambling in Maryland did

not represent our state’s strong public policy. Kramer, 311 Md. at 396, 535 A.2d at 470.

                                            31
We drew similar inferences, based on the changes in laws governing terms of credit card

agreements, in Jackson v. Pasadena Receivables, Inc., 398 Md. 611, 624–27, 921 A.2d
799, 806–08 (2007). In that case, we reviewed the history of Maryland’s laws regarding

bank-issued credit cards, and held that, based on the tightening of some requirements and

the loosening of others, and the absence of any clear legislative intent indicating strong

public policy, Maryland’s laws regarding signatures on credit card agreements did not

constitute “fundamental” public policy. Id.

      The Court of Special Appeals has looked also to changing societal mores in

determining whether a strong public policy is implicated by legislative enactment. In

Linton v. Linton, the intermediate appellate court engaged in an analysis to determine

whether public policy would be violated by Maryland courts entertaining an inter-spousal

tort action prohibited here at the time by the doctrine of inter-spousal immunity (but

allowable in Virginia) pursuant to lex loci delicti. 46 Md. App. 660, 663, 420 A.2d 1249,

1251 (1980). Referencing changing perspectives in society on permitting the bringing of

suits regarding inter-spousal torts, the court held that the public policy reflected in

Maryland’s inter-spousal immunity doctrine was not sufficiently strong to decline to

entertain the suit. Linton, 46 Md. App. at 663, 667, 420 A.2d at 1251, 1253. The Court

of Special Appeals revisited this question in the context of interfamilial tort suits,

reiterating the reasoning of Linton in Rhee v. Combined Enterprises, Inc. 74 Md. App.
214, 223–25, 536 A.2d 1197, 1201–02 (1988).

      Petitioners’ brought to our attention several cases in which federal judges,

applying conflict of law principles, found that a private right of action under the MWPCL

                                              32
was not available to employees claiming unpaid wages under contracts entered outside of

Maryland. Each of these cases involved contractual choice of law clauses,26 and in each,

the sitting judge considered whether the MWPCL reflected strong public policy of

Maryland, and concluded ultimately that it did not.

       In Taylor v. Lotus Development Corp., the hearing judge determined that a choice

of law provision in the parties’ employment contract, electing to be governed under

Massachusetts law, was enforceable to the exclusion of the MWPCL, because the

MWPCL did not constitute public policy strong enough to overcome the parties’ choice

of law provision. Taylor v. Lotus Dev. Corp., 906 F. Supp. 290, 297–98 (D. Md. 1995).

That court was of the opinion that, under Maryland law, the “mere presence of dissimilar

law is insufficient to render a choice-of-law provision void; rather, [the other state’s] law

must run contrary to a strong Maryland public policy to be unenforceable.” Taylor, 906
F. Supp. at 298 (emphasis added). The Taylor court determined that the MWPCL did not

represent Maryland’s “fundamental public policy” because the statute did not

“unambiguously express[] that [its] provisions represented fundamental public policy of

the state [or that] any purported waiver of the provisions contained in those statutes was

expressly unenforceable.” Id. The MWPCL, “simply by its existence” alone, did not

represent a fundamental policy of Maryland. Id.


26
  See, e.g., Kunda v. C.R. Bard Inc., 671 F.3d 464 (4th Cir. 2011) (choosing New Jersey
law); Arakelian v. Omnicare, Inc., 735 F. Supp. 2d 22 (S.D.N.Y. 2010) (choosing New
York law); Taylor v. Lotus Development Corp., 906 F. Supp. 290 (D. Md. 1995)
(choosing Massachusetts law); Blanch v. Chubb & Son, Inc., No. CCB-12-1965, 2014
WL 3421534 (D. Md. Jul. 10, 2014) (choosing New Jersey law).

                                             33
         Roughly fifteen years later, in Sedghi v. Patchlink Corp., another judge in the

federal District Court of Maryland concluded that the MWPCL did not embody strong

public policy, and accordingly enforced a choice of law clause opting to apply Arizona

law. No. JFM-07-1636, 2010 WL 3895472, at *4 (D. Md. Sept. 30, 2010).27 That court

relied on Taylor for the proposition that “the MWPCL did not represent fundamental

public policy.” Id. Sedghi was reversed in part ultimately, but on other grounds. Sedghi

v. Patchlink Corp., 440 Fed. Appx. 165 (4th Cir. 2011).

         In Kunda v. C.R. Bard, Inc. the United States Court of Appeals for the Fourth

Circuit held that the MWPCL did not express fundamental Maryland policy sufficiently

enough to trump the parties’ New Jersey choice of law contract provision. 671 F.3d 464,

466 (4th Cir. 2011). That court determined that the MWPCL contained no express

language of legislative intent nor any anti-waiver provisions. Kunda, 671 F.3d at 468.

Immediately prior to the filing of the opinion in Kunda, however, House Bill 298 (2011

session), enacted by the Maryland Legislature, took effect and changed the landscape of

the MWPCL by adding an anti-waiver provision of a sort to the MWPCL. See infra Slip

Op. 35–39.      Perhaps the Fourth Circuit was unaware of this change; perhaps they

determined not to assign to the change much weight.28 That court reasoned that, as (at


27
     See supra note 12.
28
     The Fourth Circuit suggested:

                [T]he MWPCL contains no express language of legislative
                intent that that law is a fundamental Maryland public policy.
                Furthermore, the MWPCL contains no language indicating
                                                                      (Continued…)
                                            34
that time) forty-two other states had enacted similar wage payment laws, the MWPCL

likely was not fundamental public policy, as “[t]he availability of comparable, albeit

different, legislation in different states demonstrates that protection under the MWPCL is

unnecessary where there is a substitute, as there is here.” Kunda, 671 F.3d at 469. We

do not deign to speak for our fellow states as to why they may have enacted similar wage

payment laws.     We can say that, in Maryland, the protections afforded the timely

payment of wages owed are quite important, and many of our laws dealing with the

subject reflect our strong public policies in that regard.

       We encourage a future Maryland Court to hold (in light of the considered dicta

expressed here) that the MWPCL represents strong Maryland public policy. The anti-

waiver provision and other clear indicators of legislative intent point to such a

conclusion. “[D]eclaration of the public policy of the State is normally the function of

the legislative branch of government; in discerning that policy, courts consider, as a

primary source, statutory . . . provisions.” Jones v. Malinowski, 299 Md. 257, 273 n.4,

473 A.2d 429, 437 n.4 (1984). An anti-waiver provision was added to the MWPCL by

House Bill 298 of the 2011 session as § 3-502(f), which provides that “[a]n agreement to

work for less than the wage required under this subtitle is void.” Md. Code (1999, 2008


(…continued)
            that any contractual terms contrary to its provisions are void
            and unenforceable, or that any provision of the MWPCL may
            not be waived by agreement. Thus, we find that the MWPCL
            is not a fundamental Maryland public policy.

Kunda, 671 F.3d at 468.

                                              35
Repl. Vol., 2014 Cum. Supp.), Labor & Employment Art., § 3-502(f). The subtitle

referenced by § 3-502(f) is Subtitle 5 (Wage Payment and Collection) of Title 3

(Employment Standards and Conditions).            The “wage[s] required” means “all

compensation that is due to an employee for employment,” including bonuses,

commissions, fringe benefits, overtime benefits, and other forms of remuneration

promised for services. § 3-501(c). Under § 3-502(f), parties cannot make agreements in

which they agree to work for less than the wages owed to them. This anti-waiver

provision is similar to the one in National Glass, where we held that an anti-waiver

provision signaled the existence of strong public policy.29

       Before the anti-waiver provision was added, our case law suggested that

employees could not contract away their right to be compensated for their work. In

Medex, we held that “[c]ontractual language between the parties cannot be used to

eliminate the requirement and public policy that employees have a right to be

compensated for their efforts.” Medex, 372 Md. at 39, 811 A.2d at 304. We did not have

occasion in that case to discuss whether this reflected the strong public policy of our

State, but we agreed with the Court of Special Appeals that “a contract conflicting with

public policy set forth in a statute is invalid to the extent of the conflict between the


29
   In Falls v. 1CI, Inc., the Court of Special Appeals determined that employees could
contract to resolve all employment-related claims, including MWPCL claims, in
arbitration. 208 Md. App. 643, 660, 57 A.3d 521, 531 (2012). Considering the Federal
Arbitration Act and the Maryland Uniform Arbitration Act, the intermediate appellate
court concluded that it should construe liberally contracts in favor of arbitration. Falls,
208 Md. App. at 657–60, 57 A.3d at 529–31. We decline to comment at this time on the
impact of arbitration clauses on MWPCL claims.

                                            36
contract and that policy.” Id. (citing McCabe v. Medex, 141 Md. App. 558, 566, 786
A.2d 57, 62 (2001)).

         Despite the language in Medex suggesting the importance of the policy embodied

in the MWPCL, federal courts continue, it seems, to hold that the MWPCL does not

apply when parties choose another state’s law in a choice of law clause. See, e.g., Kunda,
671 F.3d at 468 (“[T]he Maryland Court of Appeals’ decision in Medex v. McCabe fails

to show that the MWPCL is a fundamental Maryland public policy . . . .”); Lantry v.

Pitney Bowes Inc., No. 08:08-CV-1273-AW, 2011 WL 3843693, at *3 (D. Md. Aug. 29,

2011)30; Sedghi, 2010 WL 3895472, at *4 (concluding that Medex was not on point

because “the Court of Appeals was considering only whether the provision of a Maryland

contract violated Maryland public policy, not whether the [MWPCL] incorporates a

strong public policy”); Yeibyo, 2008 WL 182502, at *5–6. But see Butler v. VisionAIR,

Inc., 385 F. Supp. 2d 549, 558 (D. Md. 2005) (denying a motion for summary judgment

in light of a factual question as to the nature of an employee’s commissions, and noting

that an employment agreement clause “may contravene Maryland’s public policy as

embodied in the MWPC[L]”); Adams v. Wells Fargo Advisors, LLC, No. ELH-12-2130,

2014 WL 2124447, at *26 (D. Md. May 21, 2014) (noting, in dicta, that, “[c]ritically, an

employer and employee cannot contract around L.E. § 3-505, because ‘a contract

conflicting with public policy set forth in a statute is invalid to the extent of the conflict




30
     See supra note 12.

                                             37
between the contract and that policy,’” but resolving a motion for summary judgment

against an employee on other grounds (citing Medex, 372 Md. at 39, 811 A.2d at 304)).31

         The legislative history underlying the addition of the anti-waiver provision in 2011

indicates that its inclusion was supported by public policy considerations. The anti-

waiver provision of the MWPCL originated as House Bill 298 and was introduced in the

Maryland General Assembly in 2011. H.D. 298, 2011 Leg., 428th Sess. (Md. 2011). The

Fiscal and Policy Note of the Bill suggested that it had no effect except to “clarif[y]

current law.” Dep’t Legis. Serv., Fiscal & Pol’y Note, 2011-298, at 1 (Md. 2011). The

term “clarifying” “sometimes can be helpful in signaling legislative intent.” Johnson,
430 Md. at 389, 61 A.3d at 45. The term “can mean . . . that this is what lawmakers

viewed as the state of the law all along.” Johnson, 430 Md. at 389, 61 A.3d at 45.32

While amendments are not controlling as to the meaning of prior iteration of the same

statutory scheme, “‘nevertheless, subsequent legislation can be considered helpful to

determine legislative intent.’” Johnson, 430 Md. at 389, 61 A.3d at 45 (quoting Chesek

v. Jones, 406 Md. 446, 462, 959 A.2d 795, 804 (2008)).

         The testimony of one of the Bill’s sponsors, Delegate Joseline A. Peña-Melnyk,

before the Senate Finance Committee, is particularly informative. She explained that

employers doing business in Maryland were forcing employees to waive their MWPCL


31
     See supra note 12.
32
   The word can also refer to “an oversight that lawmakers subsequently decided to
correct by ‘clarifying’ the law,” Johnson, 430 Md. at 390, 61 A.3d at 45, or “a simple
change in style or language.” Id. n.15.

                                              38
rights, either explicitly or by “applying the laws of other states to their employment

relationship that provide fewer protections than the MWPCL.”          Wage Payment and

Collection: Void Agreements: Hearing on H.B. 298 Before the H.D. Economic Matters

Committee, 428th Sess. 1 (2011) (statement of Del. Joseline A. Peña-Melnyk). She

named Sedghi33 in her testimony, recounting that court’s determination that the MWPCL

did not represent “important ‘public policy.’”       She suggested that “[b]y placing an

express prohibition against contracting for less than the wages owed, we can clarify for

the courts that the MWPCL is important public policy and remove any question that such

agreements should be voided.” Id.; see Johnson, 430 Md. at 388, 61 A.3d at 44–45

(recognizing that the existence of a copy of a decision in a bill file along with numerous

references to a decision of the Court of Appels in the legislative history indicated that an

amendment was made in response to that decision).           She noted also that the same

language existed already in § 3-405 of the Maryland Wage and Hour Law and should be

interpreted the same way.34 Id. She iterated the same testimony regarding H.B. 298

before the House Economic Matters Committee a month earlier. Wage Payment and

Collection: Void Agreements: Hearing on H.B. 298 Before the S. Finance Committee,

428th Sess. 1 (2011) (statement of Del. Joseline A. Peña-Melnyk). The bill passed in the

House and Senate and became effective on 1 October 2011.



33
     She identified mistakenly the case as “Sedgwick v. Patchlink Corp.”
34
   We are unaware of any court, state or federal, that has had occasion to interpret this
statute.

                                             39
      The interpretation of the MWPCL requires a certain appreciation of other

provisions of Maryland’s overall labor and employment statutory scheme:

             When the statute to be interpreted is part of a statutory
             scheme, it must be interpreted in that context. That means
             that, when interpreting any statute, the statute as a whole must
             be construed, interpreting each provision of the statute in the
             context of the entire statutory scheme. Thus, statutes on the
             same subject are to be read together and harmonized to the
             extent possible . . . .

Whiting-Turner Contracting Co. v. Fitzpatrick, 366 Md. 295, 302–03, 783 A.2d 667, 671

(2001) (citations omitted).    Workers’ compensation statutes, although sufficiently

different from contract and tort principles so as to be considered separately, nonetheless

have some affinity to both. See Hood, 395 Md. at 621, 911 A.2d at 848. In the context of

workers’ compensation statutes, we have at times applied a public policy exception. See

Hutzell v. Boyer, 252 Md. 227, 249 A.2d 449 (1969); Hauch v. Connor, 295 Md. 120,

453 A.2d 1207 (1983). In Hutzell, we rejected the application of Virginia law which

otherwise would have applied because Maryland had “a genuine interest in the welfare of

a person injured within its borders” and the “social and economic problems following

[the injury] . . . are properly matters of public concern.” Hutzell, 252 Md. at 233, 249

A.2d at 452. More recent workers’ compensation cases reflect a pointed willingness by

Maryland to allow itself to be a forum where the rights of employees may be vindicated

to the fullest extent possible under our workers’ compensation statutory scheme. For

example, in Pro-Football, Inc. v. McCants, a player on the roster of the Washington NFL

football team brought in Maryland a workers’ compensation claim for game injuries

sustained in various forums—some in Maryland, and some out of state. 428 Md. 270,

                                           40
275–76, 51 A.3d 586, 589–90 (2012).        McCants’ employment contract contained a

forum-selection clause choosing Virginia law, but we allowed McCants nonetheless to

maintain a claim in Maryland for the injuries sustained here and out-of-state. McCants,
428 Md. at 288, 51 A.3d at 596–97; see Pro-Football, Inc. v. Tupa, 197 Md. App. 463,

471, 474, 14 A.3d 678, 682, 684 (2011), aff’d, 428 Md. 198, 51 A.3d 544 (2012) (holding

that a player on the roster of the Washington NFL football team was a “covered

employee” under § 9-203(a) of the workers’ compensation statute despite working

“intermittently” in Maryland playing games at FedEx Field and “primarily” in Virginia

practicing).

       Although significant differences exist between our workers’ compensation

statutory scheme and the MWPCL, we refer to these cases to make a point that Maryland

is willing generally to allow itself to be used as a forum by workers seeking recovery of

their wage claims.   We offer no prediction as to the ultimate success or failure of

Feinberg’s claim, recognizing that additional facts must be found on remand before its

merits may be adjudicated finally. The mere fact that Feinberg and Petitioners entered

into a “Virginia” employment contract does not prohibit, however, maintenance of

Feinberg’s claims under the MWPCL.



                                         JUDGMENT OF THE CIRCUIT COURT
                                         FOR MONTGOMERY COUNTY
                                         AFFIRMED; CASE REMANDED TO
                                         THAT COURT WITH DIRECTIONS TO
                                         VACATE THE JUDGMENT OF THE
                                         DISTRICT COURT OF MARYLAND,
                                         SITTING IN MONTGOMERY COUNTY,

                                           41
AND TO REMAND THE CASE TO THE
DISTRICT COURT FOR FURTHER
PROCEEDINGS NOT INCONSISTENT
WITH THIS OPINION; COSTS IN THIS
COURT AND THE CIRCUIT COURT TO
BE PAID BY PETITIONERS.




 42
Circuit Court for Montgomery County
Case No.: 8778 D
Argued: November 12, 2014
                                        IN THE COURT OF APPEALS

                                              OF MARYLAND



                                                   No. 27

                                            September Term, 2014




                                      JOSEPH F. CUNNINGHAM, ET AL.

                                                      v.

                                          MATTHEW FEINBERG




                                             Barbera, C.J.
                                             Harrell
                                             Battaglia
                                             Greene
                                             Adkins
                                             McDonald
                                             Watts,

                                                   JJ.



                                       Concurring Opinion by Adkins, J.



                                                   Filed: January 27, 2015
       Most respectfully, I join the judgment, but not the Majority’s opinion. The Majority

chooses to rest its opinion on the principle that, without a choice of law provision in the

statute, “the choice of law doctrine lex loci contractus is not implicated” because this claim

does “not involve the validity, enforceability, interpretation, or construction of the

employment contract.” Maj. Slip Op. at 1. I think our jurisprudence would be better served

by deciding this case on the more solid ground—approved by the Majority in dictum—that

the MWPCL falls within the public policy exception to the applicability of lex loci

contractus.

       The public policy exception is soundly supported, first by the remedial terms of the

MWPCL itself—including treble damages, recovery of attorneys’ fees, and an anti-waiver

provision—and second, by our expansive interpretation of the statute. See Peters v. Early

Healthcare Giver, Inc., 439 Md. 646, 654–55, 97 A.3d 621, 626 (2014) (concluding that

employees have a right to bring a private cause of action under the MWPCL to recover

unlawfully withheld overtime wages); Marshall v. Safeway Inc., 437 Md. 542, 561–62, 88
A.3d 735, 746 (2014) (concluding that employees have a right to bring a private cause of

action under the MWPCL to recover unlawfully withheld wages that result from

miscalculating the amount of wages exempt from garnishment); Ocean City, Md., Chamber

of Commerce, Inc. v. Barufaldi, 434 Md. 381, 393–94, 75 A.3d 952, 959 (2013) (stating

that courts should exercise their discretion liberally in favor of awarding employees

reasonable attorneys’ fees under the MWPCL); Medex v. McCabe, 372 Md. 28, 37, 811
A.2d 297, 302–03 (2002) (concluding that incentive fees are “wages” under the MWPCL).
      The MWPCL covers “any person who employs an individual in the State.” Md.

Code (1991, 2008 Repl. Vol.), § 3-501 of the Labor & Employment Article. The statute’s

broad terms leave no doubt that the General Assembly enacted this law with serious

purpose that amounts to a firm statement of public policy. This case presents a perfect

opportunity to make a clear ruling that an employee who lives and works in Maryland is

entitled to the remedial benefits of the MWPCL, notwithstanding the doctrine of lex loci

contractus. I would decide this case on that ground.




                                            2